Citation Nr: 0126150	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  92-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to an increased rating for postoperative 
residuals, chronic left shoulder disorder, currently rated as 
20 percent disabling, on appeal from the original grant of 
benefits.

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling, on appeal from the 
original grant of benefits.

5.  Entitlement to an increased evaluation for prostatitis 
rated non-compensable prior to November 8, 1991, and 10 
percent therafter on appeal from the original grant of 
benefits.




ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970 and from August 1971 to April 30, 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A rating in September 1990 granted service connection for a 
left shoulder disorder, evaluated as 20 percent disabling 
from May 1, 1990, service connection for hypertension, 
evaluated as 10 percent disabling from May 1, 1990, and 
service connection for prostatitis, evaluated as 
noncompensable, from May 1, 1990. A rating action in February 
1999 increased the rating for prostatitis to 10 percent 
effective from November 8, 1991.

In October 1999, the Board denied service connection for a 
right hip disorder as not well grounded.  This issue is 
referred to the RO for review in conjunction with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  A cervical spine had its onset during service.

2.  A left hip disorder had its onset during service.


3.  The postoperative residuals, left shoulder disorder, 
minor extremity, is manifested by guarding and forward 
flexion and abduction to 154 degrees.

4.  The veteran's hypertension has not resulted in any 
systolic readings in excess of 199 or diastolic readings in 
excess of 109.  

5.  From May 1, 1990 to August 6, 1991, the veteran's 
service-connected prostatitis was essentially non-
symptomatic.

6.  Effective from August 7, 1991 the service-connected 
prostatitis is productive of moderately severe disability.


CONCLUSIONS OF LAW

1.  A cervical spine was incurred in service.  38 U.S.C.A. §  
1110, 1131 (West 1991 & Supp. 1991); 38 C.F.R. § 3.303 
(2001).

2.  A left hip disorder was incurred in service.  38 U.S.C.A. 
§  1110, 1131 (West 1991& Supp. 1991); 38 C.F.R. § 3.303 
(2001).

3.  The criteria for an evaluation in excess of 20 percent 
for the left shoulder disorder on appeal from the original 
grant of benefits have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5201, 5202 
(2001)

4.  The criteria for a rating in excess of 10 percent for 
hypertension on appeal from the original grant of benefits 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7101 (1998), (2001).

5.  The criteria for an increased (compensable) rating for 
the service-connected prostatitis from May 1, 1990 to August 
6, 1991 on appeal from the original grant of benefits have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 7512, 7527 (1991).


6.  The criteria for a 20 percent rating for the service-
connected prostatitis on appeal from the original grant of 
benefits effective from August 7, 1991 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 7512, 7527 (1993), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


FACTUAL BACKGROUND

The service medical records disclose that the veteran 
received treatment for recurrent dislocations of the left 
shoulder to include surgery, prostatitis, and high blood 
pressure.  He was seen at the dispensary in May 1978 at which 
time the assessment was post-traumatic arthritis of the left 
hip.  He was placed on limited duty for 60 days.  In January 
1979 the veteran was seen with complaints of bilateral hip 
pain after running.  X-rays showed no pathology.  Following a 
January 1988 motor vehicle accident, the veteran complained 
low back pain.  An examination showed tenderness in the left 
lumbosacral area.  

From March to June 1988 he was treated on several occasions 
for chronic neck pain, which had been present since the motor 
vehicle accident in January 1988.  Treatment included a soft 
collar.  In August 1988, it was reported that the neck pain 
was resolved and a x-ray of the cervical spine was normal.  

On the retirement examination in February 1990 reference was 
made to the neck injury in 1988.  The veteran gave a history 
of painful or swollen joints, recurrent low back pain, and 
arthritis.  He reported decreased strength in his left arm.  
He was on medication for high blood pressure.  The 
examination showed that the prostate was normal.  His blood 
pressure was 128/80.  An electrocardiogram (EKG) was normal.  
There was slight weakness in strength of the left arm.  No 
other pertinent abnormality was demonstrated.
 
The veteran received a VA examination in June 1990.  At that 
time he reported chronic dislocations of the left shoulder 
with surgery in 1974.  He stated that lifting objects caused 
soreness, which lasted for several days.  He complained of 
episodic neck pain since he had a car accident with whiplash 
two years ago.  He indicated that the pain was usually noted 
on arising and lasted a couple of days.  He stated that x-
rays had been normal.  He had no current complaints 
concerning prostatitis.  He reported he was on medication for 
hypertension.  

The evaluation of the cardiovascular system showed a blood 
pressure of 130/90 both sitting and recumbent.  No other 
abnormality was reported.  On musculoskeletal examination 
there was no limitation of motion of the cervical spine.  The 
external rotation of the left shoulder was somewhat limited.  
It would externally rotate to 60 degrees when compared to 90 
degrees on the right.  An x-ray of the left shoulder 
disclosed a metallic screw adjacent to the anterior rim of 
the glenoid fossa with no evidence of acute disease.  

An electrocardiogram showed marked sinus bradycardia with 
sinus arrhythmia and non-specific intraventricular conduction 
delay.  A chest x-ray showed no abnormality.  

Diagnoses included: postoperative surgery of the left 
shoulder for chronic dislocation, with limited external 
rotation to 60 degrees with a complaint was pain in the 
shoulder; mild prostatitis; and no limited motion of the 
cervical spine.  The veteran declined x-rays of the cervical 
spine.

In September 1990 the RO in part granted service connection 
for a left shoulder disorder, evaluated as 20 percent 
disabling from May 1, 1990, service connection for 
hypertension, evaluated as 10 percent disabling from May 1, 
1990, and service connection for prostatitis, evaluated as 
noncompensable, from May 1, 1990. 

In a substantive appeal received in November 1991, the 
veteran made references to arthritis of the left hip which 
was diagnosed during service.  Received on November 8, 1991 
were VA outpatient records which show treatment for several 
disorders from 1990 to 1991, to include hypertension.  These 
records demonstrate that the veteran was seen on August 7, 
1991 for back pain, urinary frequency, and dribbling.  He 
reported hestitancy.  An examination showed that the prostate 
was tender.  The assessment was prostatitis.  

Subsequently received were VA and private medical records 
showing treatment from 1991 to 1993 for several disorders 
including hypertension.  In May 1992 he was seen for 
complaints of an irregular heartbeat.  A May 1992 report of a 
24 hour Holitor monitor showed normal sinus rhythm, no 
ventricular ectopic activity, rare supraventricular ectopy, 
and no symptom correlation.  In January 1993 he was seen for 
prostate problems.  

VA examinations were conducted in June 1993.  At that time 
the veteran reported off and on difficulty with his left hip.  
The left hip pain began in the 1970s and had been present 
mainly when running.  He was advised to stop running several 
weeks ago and the pain in the left hip had improved to some 
degree.  He was told by his doctor that he had arthritis of 
the left hip.  An examination of the left hip showed that the 
ranges of motion were full.  There was a question of 
sensation of dislocation present with full ranges of motion 
but otherwise no pain.  There was no swelling or deformity of 
the left hip.  X-rays of the left hip were normal.  The 
pertinent diagnosis was arthralgias of the left hip.

VA examinations were conducted in August 1996.  He stated 
that in 1989 he started having trouble with his left hip.  
His hip became stiff after he ran.  The examination showed 
that rotary motion of the hip caused pain.  There was 
weakness and fatigue on standing.  Flexion of the left hip 
was 85 degrees and abduction 30 degrees.  Normal motion is 
flexion to 125 degrees and abduction to 45 degrees per 
38 C.F.R. § 4.71, Plate II (2001).  The diagnosis was 
degenerative arthritis of the left hip of undetermined 
etiology.  An x-ray of the left hip was normal.

He reported that his left shoulder started hurting in 1991.  
He was unable to turn the steering wheel.  He received shots 
and this helped.  Flexion of the left shoulder was to 92 
degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees.  The diagnosis was polyarthritis of 
the left shoulder of undetermined etiology.  An x-ray of the 
left shoulder was normal. 

The veteran received a VA genitourinary examination in August 
1996.  He stated that he was advised that he had prostatitis 
in about 1978 and had been treated with two medications 
alternating approximately every thirty days to this illness.  
He had no specific symptoms at the time of the examination.  
Occasionally he had pain on voiding and ejaculation.  There 
was good rectal tone and he had bilateral tenderness of the 
prostate.  He urinated three times in eight hours.  There was 
no pyuria.  Pads or appliances for incontinence were not 
required.  The diagnosis was severe prostatitis.

An examination of the cervical spine showed forward flexion 
to 16 degrees, backward extension "70" degrees, left 
lateral flexion 30 degrees, and right lateral flexion 40 
degrees.  The diagnosis was degenerative arthritis of the 
neck.  An x-ray of the cervical spine was normal.

In September 1999 the RO, in part, increased the 0 percent in 
effect for prostatitis to 10 percent effective November 8, 
1991.

The veteran received a VA hypertension examination in June 
2000.  The examiner reviewed the claims file prior to the 
examination.  The veteran stated that his blood pressure 
usually ran from 145/90 to 100 at home.  He reported that an 
electrocardiogram about a year ago was normal and an 
echocardiogram done ten years ago was normal.  He was taking 
medication.  He had no complaints concerning chest pain or 
shortness of breath.

On examination, his blood pressure was 150/90.  Fundoscopic 
examination showed arterial narrowing and arteriovenous 
nicking, grade two hypertensive changes.  The 

heart was not palpably enlarged.  There was grade two out of 
three systolic ejection murmur over the aortic area.  An 
echocardiogram was normal.  A urinalysis was within normal 
limits.  The diagnosis was hypertension, poorly controlled.

The veteran underwent a VA joint examination in June 2000.  
The examiner reviewed the claims file prior to the 
examination.  The veteran reported his left shoulder was 
injured in 1973 and would pop in and out.  An orthopedist did 
a Bristol repair with screws in the shoulder.  He sated that 
his hips had not been injured other than running.  Now 
walking gave him problems.  He reported that in 1989 he was 
in automobile accident.  His neck bothered him from time to 
time.  He was told he had a whiplash injury.  

Regarding the left shoulder, he complained of pain, weakness, 
stiffness, swelling, heat and redness, giving way, locking, 
fatigability, and lack of endurance.  He was taking Motrin.  
The examiner stated the veteran was right-handed.  He had 
flare-ups in the winter, 5 percent.  He reported that he 
retired 10 years ago.  It was reported that range of motion 
stopped when the pain began.  The examiner stated that there 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  

There was a 10 cm anterior surgical scar over the left 
shoulder.  Forward flexion and shoulder abduction was to 154 
degrees, normally 180 degrees.  External rotation was to 76 
degrees, normally 90 degrees.  Internal rotation was 77 
degrees, normally 90 degrees.  

An examination of the left hip showed that flexion was to 64 
degrees and abduction to 32 degrees.  The diagnoses were 
postoperative degenerative joint disease of the left shoulder 
and degenerative joint disease of the left hip.  

The veteran received a VA genitourinary examination in June 
2000.  The clinical history indicated that diabetes had been 
diagnosed 6 months earlier.  Urinary frequency was four to 
five times during the day and four times at night.  He had 
occasional hesitancy and occasional diminution of his urinary 
stream.  He had occasional dysuria.  He had occasional 
incontinence.  He did not wear a pad.  He claimed three 
urinary tract infections in the past year.  He had not had 
any dilations or drainage procedures.  

On physical examination, his blood pressure was 150/90.  A 
digital examination revealed a 1 cm pedunculated mass of the 
posterior rectal muscle, which was probably a polyp.  The 
prostate was 2+ enlarged and smooth.  There was no residual 
genitourinary disease.  The urinalysis was negative.  The 
diagnosis was chronic prostatitis.

An examination of the cervical spine showed forward flexion 
to 30 degrees and backward extension to 32 degrees.  Flexion 
to the right was 34 degrees and to the left 30 degrees.  The 
examiner indicated that normal range of motion was 45 degrees 
in each modality.  The diagnosis was post-traumatic 
arthralgia with loss of function due to pain.  

The examiner stated that the cervical spine, left hip, and 
left shoulder were examined for range of motion.  Normal 
ranges of motion were given.  These joints did not exhibit 
weakened movement, excessive fatigability, or incoordination.  
The examiner's opinion was that pain did not significantly 
limit the veteran's functional ability at any time.  Instead 
of arthritis of the cervical spine and left hip, the examiner 
believed that arthralgia would be a better termination.  The 
examiner rendered an opinion that it was as likely as not 
that any disabilities involving the cervical spine and left 
hip were related to the veteran's service or incident 
thereto. 


Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The RO has not had the opportunity to review the 
veteran's claim under the VCAA or the new regulations.  

In this regard, the Board notes that the veteran was informed 
in the statements of the case and the supplemental statements 
of the case of the requirements necessary to establish his 
claims.  During the appeal the veteran has undergone several 
VA examinations.  Also, in conjunction with the October 1999 
Board Remand the RO requested the veteran to identify any 
additional medical records regarding treatment since August 
1996.  The veteran did not respond.  The Board notes that the 
issue of service connection for a left hip disability was not 
included in the most recent supplemental statement of the 
case.  

In view of the Board's decision, the Board does not find this 
omission violates the right of due process.  The Board 
concludes that the VA has met its duty as set forth under the 
VCAA and the implementing regulations.  As such, this 
decision is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)



Service Connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Lay statements are considered to be competent evidence when 
describing an injury and the symptoms of a disease or 
disability.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 


Cervical Spine Disorder

The service medical records disclose that the veteran, 
following the January 1988 automobile accident, was treated 
at the dispensary until August 1988 for pain involving the 
cervical spine.  Although when evaluated by the VA in June 
1990, no objective pathology was demonstrated, the veteran 
still reported episodic neck pain since he had a car accident 
two years ago.  Also, the August 1996 VA examination showed 
limitation of motion of the cervical.  

Although not confirmed by x-rays, the diagnosis was 
degenerative arthritis of the neck.  Furthermore the June 
2000 VA examination confirmed the presence of limitation of 
motion and the diagnosis was post-traumatic arthralgia with 
loss of function due to pain.  The VA examiner related the 
arthralgia of the cervical spine to service.  

In view of the chronic nature of the cervical spine 
complaints and the recent VA opinion, the Board is satisfied 
that the veteran has a chronic disability of the cervical 
spine, which is manifested by pain and is related to service.  
Accordingly service connection is warranted.  


Left hip disorder

The service medical records show that the veteran was treated 
in 1978 for complaints related to the left hip, diagnosed as 
post-traumatic arthritis, which required a 60 day profile.  
Although no specific reference to a left hip problem was made 
during the remainder of his active duty, he made references 
to his left hip symptoms in November 1991.  During VA 
examinations in June 1993 and August 1996 he again reported 
left hip pain which he related to service.  Additionally, VA 
examinations in August 1996 and June 2000 confirmed the 
presence of limitation of motion of the left hip.  Although 
arthritis of the left hip was diagnosed during and following 
service, post service x-rays do not show the presence of 
arthritis.  However, the Board interprets the findings and 
statements of the VA examiner during the June 2000 
examination as indicating that the current diagnosis of 
arthralgia represents a chronic disability and that said 
disability is related to service.  According service 
connection for a left hip disability is warranted.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records. 38 C.F.R. § 4.2 (2001).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal includes the 
initial assignment of disability evaluations, the Board must 
consider the evidence during the entire period covered by the 
initial evaluation, and must determine the appropriate 
evaluation for each disability, and must determine if the 
veteran's level of disability changed during that period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Left shoulder disorder

The RO has assigned a 20 percent rating for a left shoulder 
disorder, the minor extremity, in accordance with the 
criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5202 (2001).

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, or frequent episodes of dislocation of the 
humerus at the scapulohumeral joint with guarding of all arm 
movements for the minor extremity. Malunion of the humerus 
with marked or moderate deformity also warrants a 20 percent 
rating for the minor extremity.  When there is a fibrous 
union of the humerus, a rating of 40 percent is provided for 
the minor extremity.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  A 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2001).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the veteran's joint injury.  DeLuca v. Brown, 8 
Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2001).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).

In this regard, at the time of the June 1990 examination the 
veteran's complaints were confined to soreness on lifting 
objects.  The only abnormality shown on the examination was 
external rotation limited to 60 degrees when compared to 90 
degrees on the right.  

During the June 2000 VA examination, the veteran complained 
of pain, weakness, stiffness, swelling, heat and redness, 
giving way, locking, fatigability, and lack of endurance.  He 
had no complaint concerning the surgical scar.  Although 
there was evidence of guarding, the examiner stated that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  Additionally, the examination showed 
forward flexion and abduction were to 154 degrees, which is 
64 degrees above shoulder level.  Furthermore the post 
service medical evidence, including x-rays, showed no 
evidence of fibrous union of the humerus.

After reviewing the medical evidence in conjunction with the 
veteran's statements the Board finds that the criteria for a 
rating in excess of 20 percent have not been satisfied.  The 
Board has considered functional impairment as set forth in 
the Deluca case.  However, in view of the ability to forward 
flex and abduct to 154 degrees, the Board finds that the 
degree functional impairment due to pain is adequately 
reflected in the current rating.  The Board also finds that 
the 20 percent evaluation represents the highest rating 
warranted during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999).


Hypertension

The RO has assigned a 10 percent rating for hypertension 
pursuant to Diagnostic Code 7101, 38 C.F.R. Part 4.  
Diagnostic Code 7101 provides for the evaluation of 
hypertensive vascular disease (essential hypertension).  When 
there is diastolic pressure of predominantly 110 or more with 
definite symptoms, a 20 percent evaluation is assigned.  When 
diastolic pressure is predominantly 100 or more a 10 percent 
evaluation is assigned.  (Note 1: For the 40 percent and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.) (Note 2: 
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.).

The rating criteria for cardiovascular disorders were revised 
effective in January 1998.  Under the new criteria diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, warrants a 20 percent evaluation. 
Diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuos medication 
for control is evaluated as 10 percent disabling.  (Note 1: 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  In this regard the statement of the case 
and the supplemental statement of the case reflects that the 
RO considered the veteran's claim under both the old and 
revised rating criteria.

A review of the medical evidence, to include VA examinations 
and VA outpatient records from 1990 to 2000 shows that all 
diastolic readings were below 110 and all systolic readings 
were below 2000.  The most recent VA examination showed a 
reading of 150/90.  Also, the veteran reported no chest pain 
or shortness of breath. Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent have not been 
met.



Prostatitis

The RO has assigned a 10 percent evaluation for prostatitis 
in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 4.115a, 
Diagnostic Code 7527, effective February 17, 1994.  
Diagnostic Code 7527 provides for the evaluation of prostate 
gland injuries, infections, hypertrophy and postoperative 
residuals.  These disabilities are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

When there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence which 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
rating of 60 percent is required.  When requiring the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day, a rating of 40 percent is warranted. When requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a rating of 20 percent is provided.

When there is daytime voiding with the interval between 2 and 
3 hours, or awakening to void two times per night, a rating 
of 10 percent is provided.  When there is daytime voiding 
with the intervals between one and two hours, or, awakening 
to void 3 to 4 times per night, a rating of 20 percent is 
provided.  When there is daytime voiding, with the interval 
of less than one hour, or, awakening to void five or more 
times per night, a rating of 40 percent is provided.

When there is obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization, a 
rating of 30 percent is provided.  A rating of 10 percent is 
provided when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force or stream) 
with any one or combination of the following: (1) Post void 
residuals greater than 150 cc.; (2) uroflowmetry marked 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) a stricture disease requiring periodic dilation every 2 
to 3 months.  With obstructive symptomatology with or without 
stricture disease requiring dilation one or two times per 
year, a no percent evaluation is provided.

When evaluating urinary tract infection with poor renal 
function, rate as renal dysfunction.  When there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, a rating of 30 
percent is provided.  When requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management, a rating of 10 percent is provided.

Prior to the revisions which became effective on February 17, 
1994, Diagnostic Code 7527 provided that prostate gland 
injuries, or infections, hypertrophy, postoperative residuals 
were rated as for chronic cystitis, depending upon functional 
disturbance of the bladder.

Diagnostic Code 7512 provided for the evaluation of chronic 
cystitis.  When moderate, with pyorrhea and diurnal and 
nocturnal frequency, a rating of 10 percent was provided.  
When moderately severe, with diurnal or nocturnal frequency 
with pain and tenesmus, a rating of 20 percent was provided.  
When severe, with urination intervals of one hour or less and 
a contracted bladder, a rating of 40 percent was provided.

When a regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the "version most favorable to 
appellant" applies. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

A rating action in September 1990 granted service connection 
for prostatitis, evaluated as noncompensable from May 1, 
1990.  A rating action in February 1999 increased the rating 
for prostatitis to 10 percent from November 8, 1991.  The 
April 1999 supplemental statement of the case supplied the 
new regulations 

When the veteran was examined by the VA in August 1996 he 
reported occasional pain on voiding and ejaculation.  
Additionally, there was tenderness of the prostate.  

He urinated three times in eight hours, which is indicative 
diurnal and nocturnal frequency.  The examiner indicated that 
the prostatitis was severe.  

After a review of the evidence, it is judgment of the Board 
that the degree of impairment resulting from the prostatitis 
more nearly approximates the criteria for the next higher 
rating under the old criteria pursuant to 38 C.F.R. § 4.7 
(2001).  Accordingly a 20 percent rating is warranted 
moderately severe prostatitis.  38 C.F.R. § Diagnostic Codes 
7527, 7512 (1993).

However, this same evidence does not satisfy the criteria for 
a rating in excess of 20 percent under the old or revised 
criteria.  There was no evidence urination intervals of one 
hour or less and a contracted bladder or awakening to void 
five or more times per night.  The veteran is not required to 
wear absorbent materials.  There is no obstructed voiding 
with urinary retention requiring intermittent or continuous 
catheterization.  The veteran does not have recurrent 
infections requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.

The June 2000 VA examination showed urinary frequency four to 
five times during the day and four times at night.  He also 
indicated he had occasional hesitancy, diminution of his 
urinary stream, occasional dysuria and incontinence.  
However, he was not required to wear a pad.  He reported 
three urinary tract infections in the past year but he denied 
dilations or drainage procedures.  These findings are 
consistent with the 20 percent rating but do not satisfy the 
criteria for a higher rating, either under the old or revised 
rating criteria as discussed above.  Accordingly, a rating in 
excess of 20 percent is not warranted.

Regarding the appropriate effective dates pursuant to staged 
ratings per the Fenderson case, the Board finds that the 
first objective post service evidence of symptomatic 
prostatitis was on August 7, 1991 when the veteran was seen 
at a VA outpatient clinic.  The retirement examination and 
the June 1990 VA examination show that the prostatitis was 
essentially quiescent.  According the prostatitis is rated at 
zero percent from May 1, 1990 to August 6, 1991 and 20 
percent effective from August 7, 1991.


ORDER

Service connection for cervical spine and left hip 
disabilities is granted. 

Entitlement to an increased rating of 20 percent for 
prostatitis effective from August 7, 1991 is granted subject 
to the law and regulations governing the payment of monetary 
benefits.  

Entitlement to an increased (compensable) rating for 
prostatitis from May 1, 1990 to August 6, 1991 is denied.

Entitlement to increased ratings for hypertension and a left 
shoulder disorder are denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

